DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the at least first and second opposite and angled surfaces…” Claim 22, from which claim 42 depends, recites “at least first and second opposite surfaces…” It is not clear as to whether the surfaces in claim 42 are intended to refer to the same surfaces as recited in claim 22. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-33 and 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (8,657,121) in view of Peeters et al. (6,511,149).

 	Regarding claim 22, Shinoda teaches an apparatus for selectively depositing a particulate material onto a substrate, comprising: 
a material ejector body (fig. 6, item 1) defining a nozzle (fig. 6, item 181) and a microchannel region (fig. 6, region with item 121) therein; 
a microchannel (fig. 6, item 121) disposed within the microchannel region the microchannel comprising wall structures defining a nozzle profile (see fig. 8, note wall structures 121 defining nozzle 12); 
a particulate inlet channel (fig. 6, item 16) disposed within the nozzle and substantially uniformly spaced apart from at least first and second opposite surfaces of the nozzle to thereby define substantially symmetrical first and second flow regions (see fig. 6, note walls defining gas introduction region and symmetry) between the particulate inlet channel and the at least two opposite surfaces of the nozzle (see fig. 6); 
at least one particulate transport subsystem disposed with the particulate inlet channel (fig. 6, item 33, note that any portion of the particulate flow path could be defined as a “transport subsystem”);
a particulate reservoir communicatively coupled to the particulate inlet channel for delivery of particulate material (col. 10, lines 31-45, note that there must be a reservoir to provide sample particulate to inlet 15); 
a propellant source communicatively coupled to the nozzle (col. 10, lines 31-45, note that there must be a propellant source connected to sheath inlet 14); 
the particulate inlet channel disposed relative to the propellant source and within the nozzle such that propellant provided by the propellant source may flow substantially uniformly past the particulate inlet channel within the first and second flow regions (see fig. 6, note particulate is discharged by end of channel 16 to be uniformly surrounded by sheath fluid in nozzle area 181); 
wherein particulate material may be provided by the particulate reservoir to the particulate inlet channel (see fig. 6), the particulate material transported by propellant flowing substantially uniformly past the particulate inlet channel within the first and second flow regions (see fig. 6), and carried by the propellant to exit the material ejector body through the microchannel region toward the substrate (see figs. 6 and 9),
the particulate material metered by the particulate transport subsystem and transported from the particulate transport subsystem by propellant flowing substantially uniformly past the particulate inlet channel within the first and second flow regions (Shinoda, see fig. 6, col. 20, lines 7-20, Note that the flow rate of the propellant is metered by the cytometer).
Shinoda does not teach wherein the particulate transport subsystem is electrostatic. Peeters teaches this (Peeters, col. 3, lines 28-35). It would have been obvious to one of ordinary skill in the art at the time of invention to use an electrostatic particulate transport system, as disclosed by Peeters, in the device disclosed by Shioda because doing so would amount to combining prior art elements according to known methods to yield predictable results. 
 	Regarding claim 23, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the wall structure comprises a longitudinal body having a proximal end and a distal end, and wherein the proximal end comprises an end treatment selected from the group consisting of: a radius planform, a wedge planform, and an angled planform (Shinoda, see fig. 8A, Note that the walls extend past the hashed 121 numeral to angled areas with thetas). 	Regarding claim 24, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the particulate inlet channel is provided with a plurality of independently controllable electrostatic particulate transport subsystems (Peeters, col. 21, lines 18-28, Note that if multiple inlet channels are used, disclosed by Peeters, a plurality of independently controllable electrostatic particulate transport subsystems are necessarily employed). 	Regarding claim 25, Shinoda in view of Peeters teaches the apparatus of claim 24, further comprising a plurality of particulate reservoirs, each the particulate reservoir communicatively coupled to an independently controllable electrostatic particulate transport subsystem (Peeters, fig. 28, items 28C-28K). 	Regarding claim 26, Shinoda in view of Peeters teaches the apparatus of claim 24, further comprising a controller for controlling the at least one electrostatic particulate transport subsystem as a function of propellant flow velocity between the particulate inlet channel and the microchannel region (Shinoda, col. 20, lines 7-20, Peeters, see fig. 35). 	Regarding claim 27, Shinoda in view of Peeters teaches the apparatus of claim 26, further comprising a flow sensor communicatively coupled to the controller and disposed with a region between the particulate inlet channel and the microchannel region, the controller controlling the at least one electrostatic particulate transport subsystem responsive to data provided by the flow sensor (Shinoda, col. 20, lines 7-20). 	Regarding claim 28, Shinoda in view of Peeters teaches the apparatus of claim 27, further comprising a gating electrode coupled to the flow sensor and wherein the controller is configured to switch the gating electrode on or off based on an output of the flow sensor (Peeters, col. 16, lines 53-57).

 	Regarding claim 29, Shinoda in view of Peeters teaches the apparatus of claim 28, wherein a gating voltage of the gating electrode is based on the propellant flow velocity between the particulate inlet channel and the microchannel region (Peeters, col. 19, lines 6-38, Note that when Peeter’s metering technique is applied to Shinoda, the pressure (and velocity) between the inlet and the microchannel is what is calculated). 	Regarding claim 30, Shinoda in view of Peeters teaches the apparatus of claim 29, wherein the gating voltage is calculated by determining a pressure inside the particulate inlet channel (Peeters, col. 19, lines 6-38, Note that when Peeter’s metering technique is applied to Shinoda, the pressure (and velocity) between the inlet and the microchannel is what is calculated).
 	Regarding claim 31, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the microchannel region defines an exit flow plane, and further wherein the particulate inlet channel lies in the exit flow plane (Shinoda, compare figs. 6, 9). 	Regarding claim 32, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the material is selected from the group consisting of: marking materials visible to an unaided eye; marking materials not visible to an unaided eye; surface finish material; chemical materials; biological materials; medicinal materials; therapeutic materials; manufacturing materials; medicine; and immunization material (Shinoda, col. 1, lines 24-49). 	Regarding claim 33, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the material comprises a pharmaceutical material (Shinoda, col. 1, lines 24-31).
 	Regarding claim 36, Shinoda in view of Peeters teaches apparatus of claim 22, wherein the microchannel region has a rectangular cross section (Shinoda, fig. 6, Note that, for purposes of this rejection, the microchannel region is being taken to be a rectangular region of the device in which the microchannel is disposed).  	Regarding claim 37, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the particulate inlet channel is longitudinally aligned with the microchannel region and has an outlet facing the microchannel region (Shinoda, see fig. 6). 	Regarding claim 38, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein each of the two opposite surfaces of the nozzle are arranged at a first angle .phi.<90 degrees with respect to a longitudinal axis of the particulate inlet channel (Shinoda, see fig. 16, Note angled walls of area 17). 	Regarding claim 39, Shinoda in view of Peeters teaches the apparatus of claim 38, wherein the microchannel region has a first wall and an opposing second wall (Shinoda, see fig. 8A), each of the first and second walls of the microchannel region arranged at a second angle with respect to the longitudinal axis of the material inlet channel (Shinoda, see fig. 6). 	Regarding claim 40, Shinoda in view of Peeters teaches the apparatus of claim 39, wherein the second angle is different than the first angle (Shinoda, see fig. 6). 	Regarding claim 41, Shinoda in view of Peeters teaches the apparatus of claim 39, wherein the first wall of the is parallel to the opposing second wall (Shinoda, see fig. 6).

Regarding claim 42, Shinoda in view of Peeters teaches the apparatus of claim 22. Shinoda in view of Peeters does not teach wherein the particulate inlet channel is disposed within the nozzle and substantially uniformly spaced apart from the at least first and second opposite and angled surfaces of the nozzle to thereby define the substantially symmetrical first and second flow regions between the particulate inlet channel and the at least two opposite and angled surfaces of the nozzle (Shinoda, see fig. 6, Note that if an axis is drawn down the center of channel 16, angled surfaces of 17 are symmetrical about the axis. Note that the channel 161 is uniformly spaced apart from angled surfaces so as to define one flow region on each side of sample material inlet 161, along parallel opposite walls and then along angled opposite walls. Examiner assumes this claim is intended to mean that the first and second opposite and angled surfaces and the particulate inlet channel occupy a single plane, but this has not been claimed).

	Regarding claim 43, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the microchannel is spaced apart from the particulate inlet channel by a collection region (Shinoda, see fig. 6, Note space between microchannel 12 and particulate inlet channel 16 in tapered area of nozzle 17, as defined in claim 22 rejection). 

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Peeters as applied to claim 22 above, and further in view of Voyiazis et al. (2004/0147906).

 	Regarding claims 34 and 35, Shinoda in view of Peeters teaches the apparatus of claim 22. Shinoda in view of Peeters does not teach wherein the material ejector body is configured to deliver a drug transdermally to a biological tissue. Voyiazis teaches this (Voyiazis, [0065]). It would have been obvious to use the microchannel chip disclosed by Shinoda in view of Peeters as an implant for drug delivery to tissues, as disclosed by Voyiazis, because doing so would amount to using the prior art device for a well-known purpose. 

Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. Applicant argues Shinoda does not teach depositing particulate material onto a substrate. First, it should be noted that the requirement that the material be deposited onto a substrate is only mentioned in the preamble of the claim, which has not been given patentable weight. The only mention of the substrate within the body of the claim requires only that the material exits the ejector body toward a substrate. Regardless, the claim does not describe the claimed substrate in any way that precludes the bottom of container 51 from meeting the description of a “substrate.” That is, it is not as if the claim recites a particular type of substrate Indeed, according to Merriam-Webster’s online dictionary, a substrate can be “an underlying support” or “a base on which an organism lives.” Examiner maintains that the bottom collection surface of container 51 can reasonably be said to be an underlying support for collected sample material. Furthermore, the claim does not include any other particulars that would be specific to the art of which the claimed invention is part, and thus, it is not as if one of skill in the art at the time of invention would necessarily know to what the claimed substrate is intended to refer. 
Applicant argues one of skill in the art would not have found Shinoda’s item 181 to correspond to a nozzle. It appears Applicant focuses only on item 181 as the end of flow paths 18, but the numeral was cited to highlight the entire area including item 17 and all other portions surrounding sample inlet 16 to define the claimed nozzle. Indeed, this is exactly the same shape and arrangement of the claimed nozzle in the figures of the present application. Thus, while description of items 181 may be of suction flow paths, figure 6, shows items 181 are parts of a nozzle inside which the sample introduction port is disposed. As defined in the rejection and this explanation, the microtube is indeed within the nozzle, as required, and uniformly spaced apart from opposite surfaces of the parallel, unlabeled side walls of the nozzle further upstream in the nozzle. The nozzle disclosed by Shinoda has a portion with parallel side walls and a portion with tapered side walls, and the nozzle has five inlets/outlets along with the sample inlet 16.
 Applicant argues that one of skill in the art would not have found Shinoda’s wall structures 121 and microtube 12 to correspond to a nozzle because Shinoda’s disclosure differs from the nozzle described in Applicant’s specification. However, whatever details are listed in Applicant’s specification differentiating Applicant’s nozzle from that of Shinoda have not been included in the claim, and thus it would seem Applicant is reading limitations into the claim that are simply not present. 
Applicant argues that Shinoda does not teach wherein the particulate transport subsystem 33 is disposed with microtube 16. This is incorrect. Microtube 16 and particulate transport subsystem 33 are disposed both in proximity with each other but could also be said both to be disposed on microchip 1 to be disposed with each other. Further, it should be noted that “disposed with” could mean almost anything. 
Despite Applicant’s contention to the contrary, Shinoda’s sheath inlet 14 is indeed connected to a propellant source that introduces a sheath fluid so that the sheath fluid meets the sample material in the nozzle area proximate 161 to surround the sample material, the sheath fluid being transported in a laminar flow. This laminar flow would not occur of the sheath fluid was not being transported from a propellant source (Shinoda, col. 11, lines 11-20). It should be noted that the sheath fluid itself is being defined as the propellant. As such, it aids in propelling the sample material.  Thus, the sheath fluid itself is delivered from a propellant source. As such, the propellant flows past the particulate inlet channel, as claimed. 
Examiner maintains that the combination of Peeters with Shinoda is proper for the reasons stated in the rejection. 
	The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853